 



Exhibit 10.39a

February 18, 2003

Mr. Burton August, Sr.
AA&L Associates
200 Holleder Parkway
Rochester, NY 14615

     
RE:
  Lease Renewals for Auburn, New York [MMB #30]; Bath, New York [MMB #43] and
Hudson, New York [MMB #36]

Dear Burt:

Please accept this letter as Monro Muffler / Brake, Inc.’s official notification
of our intent to renew said lease agreements for the final five-year renewal
period

             
MMB #30
  Auburn, NY   August 1, 2003 – July 31, 2008   $2,500.00/mo.
MMB #43
  Bath, NY   March 1, 2003 – February 28, 2008   $2,000.00/mo.
MMB #36
  Hudson, NY   October 1, 2003 – September 30, 2008   $2,900.00/mo.

Burt, I would like to sit down with you to discuss additional renewal options
for Monro since there are no options past 2008.

Yours truly,

/s/ Thomas M. Aspenleiter

Thomas M. Aspenleiter
VP Real Estate

TMA:mc

25